Citation Nr: 0028551	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to continued authorization to receive monthly 
outpatient psychotherapy on a fee-basis at the expense of the 
Department of Veterans Affairs.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean



INTRODUCTION

The appellant had active naval service from February 1966 to 
December 1969.  This appeal was initiated from an unfavorable 
determination by the Health Administration Service (HAS) at 
the Department of Veterans Affairs (VA) Medical Center (MC) 
in Albuquerque.  The claims file is currently under the 
jurisdiction of the VA Regional Office (RO) in Albuquerque.  


REMAND

The appellant lives in or near Santa Fe, New Mexico, and he 
is service-connected for severe injuries to both legs, knees, 
hips and to the lumbar spine, with secondary depression, 
rated 100 percent disabling; he is also entitled to special 
monthly compensation for the loss of use of one foot and for 
the loss of use of the other leg.  

For approximately 20 years, the appellant has been the 
patient of a private psychiatrist in Santa Fe who has 
provided monthly psychotherapy on a fee-basis at the expense 
of VA.  In the past, the appellant had become addicted to his 
pain medications, from which he was successfully weaned.  He 
continues to be prescribed minor tranquilizers for his 
anxiety.  

This appeal was initiated from the determination by the HAS 
that the appellant no longer qualified to receive his monthly 
psychotherapy from his fee-basis physician in Santa Fe, since 
the necessary medical services were available to him at the 
Vet Center in Santa Fe or at the VAMC in Albuquerque.  
Several of the appellant's treating physicians, including an 
orthopedic specialist, a family practitioner, and his fee-
basis psychiatrist, have submitted letters in 1999 to the 
effect that to require him to travel to Albuquerque for his 
monthly psychotherapy would cause him great difficulty and 
involve undue hardship.  The HAS has not responded in any way 
to these statements by the appellant's treating physicians 
(Drs. S. Weiner, P.D. Briggs, and R.G. Hillman) .  In 
addition, the current record does not satisfactorily document 
the factual assertion in the statement of the case that the 
appellant frequently receives routine outpatient care at the 
Albuquerque VAMC.  However, the considerations raised by the 
treating physicians do not apply if, in fact, the necessary 
medical services are also available at the Santa Fe Vet 
Center.  Unfortunately, the current record reflects no 
documentary evidence of this either.  

The HAS has denied the appeal on the grounds that the 
question at issue does not fall within the jurisdiction of 
the Board.  However, as the appellant's representative in 
Washington, D.C., has pointed out, this is inconsistent with, 
and in fact contravenes, the holding of the U.S. Court of 
Appeals for Veterans Claims (hereinafter the Court) in 
Meakin v. West, 11 Vet. App. 183, 185-187 (1998); 38 U.S.C.A. 
§§ 1701, 1703 (West 1991); see also 38 C.F.R. § 17.52 (1999).  

Consequently, considerations of both procedural and 
substantive due process require a remand of this appeal for 
the following further actions:  

1.  The HAS should obtain and incorporate 
into the claims file documentary proof 
that the appellant's psychotherapy needs, 
including the prescription of 
tranquilizers as required, are available 
to him at the Santa Fe Vet Center.  The 
best evidence would be a signed statement 
from the Director of that Vet Center 
indicating that a qualified psychiatrist 
who can prescribe the necessary 
medications and provide the required 
psychotherapy is available to the 
appellant on a monthly basis at that Vet 
Center.  

2.  The HAS should next review the 
relevant evidence and readjudicate the 
claim seeking an extended fee-basis 
authorization.  The evidentiary record on 
which this determination is based should 
reflect objective, documentary proof of 
all alleged facts.  The written report of 
such determination (a legible copy of 
which must be added to the claims file) 
should reflect a discussion of the 
reasons for the decision, especially if 
adverse to the appellant, and must 
specifically consider the concerns 
expressed by Drs. Weiner, Briggs and 
Hillman, and provide a basis for finding 
them unpersuasive.  

If the benefit sought is not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  Note: this supplemental statement of 
the case must reflect citations to the relevant portions of 
38 U.S.C.A. § 1703(a)(1)(C)&(a)(2)(A) (West Supp. 2000) and 
38 C.F.R. § 17.52 (1999).  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further appellate consideration.  The appellant 
need take no further action until he is so informed, but he 
may furnish additional evidence and/or argument on the 
remanded matter while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Board observes that the Court has held that a remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with this remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


